Citation Nr: 1024588	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-11 846	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho

THE ISSUES

1. Entitlement to service connection for a skin disability.

2. Entitlement to service connection for headaches to include 
migraine.  

3. Entitlement to an effective date before April 21, 2006, for a 
10 percent rating for service-connected irritable bowel syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 2000 to July 2004.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions, dated in July 2006 and in April 2007, 
of a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2008, the Veteran in writing indicated that she did not 
want a hearing before the Board.  The Board construes the writing 
as a withdrawal for a prior request for a hearing.  

The claims of service connection for a skin disability and 
headaches to include migraine are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. By rating decision in January 2005, the RO granted service 
connection for irritable bowel syndrome and granted a 
noncompensable rating, effective July 19, 2004; after the Veteran 
was notified of the determination and of her appellate rights, 
she did not initiate an appeal and by operation of law, the 
rating decision became final.

2. The Veteran's current claim for increase was received at the 
RO on April 21, 2006 and an increase in disability was not 
factually ascertainable before that date. 

3. In a rating decision in July 2006, the RO increased the rating 
for irritable bowel syndrome to 10 percent, effective April 21, 
2006.  




CONCLUSION OF LAW

The criteria for an effective date before April 21, 2006, for a 
10 percent rating for irritable bowel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.400(o) (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  



The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in May 2006 and in February 2007.  The 
notice included the provisions for establishing the date of 
claim, namely, either the date of receipt of claim or a date 
entitlement arose.  Additionally, the Veteran was notified that 
VA would obtain VA records and records of other Federal agencies, 
and that she could submit other records not in the custody of a 
Federal agency, such as private medical records, or authorize VA 
to obtain any non-Federal records on her behalf.  The notice 
included the provision for the degree of disability assignable 
for the claim.  

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to 
the extent there was pre-adjudication notice); of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the 
claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
content-complying VCAA notice the claim was readjudicated, as 
evidenced by the supplemental statement of the case, dated in 
June 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA records and afforded 
the Veteran a VA examination in June 2006.  



As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The effective date of the award of an increase in compensation is 
either the date of claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The 
exception to the rule allows for the earliest date as of which it 
was factually ascertainable that an increase in disability had 
occurred if the claim was received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under 38 C.F.R. § 3.155, any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  

Under 38 C.F.R. § 3.157(b)(1), once a formal claim for 
compensation has been allowed, the date of an outpatient 
examination will be accepted as the date of receipt of an 
informal claim for increase. 

Evidence and Analysis

In July 2004, the Veteran filed a claim of service connection for 
irritable bowel syndrome.  In a rating decision in January 2005, 
the RO granted service connection and assigned a noncompensable 
evaluation effective July 19, 2004, the day following discharge 
from service.  The Veteran did not appeal the decision and the 
decision became final.  38 U.S.C.A. § 7105 (c).  

By operation of law, a previous rating decision by the RO is 
binding and will be accepted as correct in the absence of clear 
and unmistakable error.  38 C.F.R. §§ 3.104(a), 3.105(a).  As the 
Veteran has not raised clear and unmistakable error in the rating 
decision of January 2005, the rating decision became final.  

The Veteran's current claim for increase for irritable bowel 
syndrome was received at the RO on April 21, 2006.  In the rating 
decision in July 2006, which is the rating decision currently on 
appeal, the RO granted a 10 percent for irritable bowel syndrome, 
effective April 21, 2006, the date of receipt of the claim.  

The Veteran argues that the effective date for the 10 percent 
rating for should be July 2004, the date she filed her claim for 
service connection.  In her notice of disagreement and in 
correspondence in April 2007, the Veteran stated that she never 
received the rating decision in January 2005, which granted 
service connection for and assigned a noncompensable rating 
effective July 19, 2004.  

In a statement in February 2007, the Veteran argued that she 
moved from her home on January 31, 2005, and had mail forward 
from January 2005 to March 2005.  The records shows that the 
cover letter to the rating decision of January 2005 was dated 
February 14, 2005, and was mailed to the Veteran at her address 
which was of record at that time.  The record does not show that 
the Veteran provided a new address at the time of January 2005 
rating decision and there is no indication that the January 2005 
rating decision was returned to VA by the postal service.  The 
Board finds that VA fulfilled its duty in mailing the rating 
decision to the address of record at the time of the January 2005 
rating decision.  

On April 21, 2006, the Veteran filed her current claim for 
increase and provided a new mailing address.  Subsequently, VA 
correspondence has been sent to the new address.  



The effective date of the award of an increase in compensation is 
either the date of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The 
exception to the rule allows for an earlier date as of which it 
was factually ascertainable that an increase in disability 
occurred if the claim was received within one year of such date.  

Here, the earliest effective date for increase could be April 21, 
2005, which is one year prior to the date of receipt of the 
claim.  The question is whether it is factual ascertainable that 
an increase in disability had occurred, that is, was there 
evidence that the criteria for a 10 percent rating had been met 
at some point between April 21, 2005, and April 21, 2006.  

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The irritable bowel syndrome is rated under Diagnostic Code 7319.  
Under Code 7319, the criterion for a 10 percent rating is 
moderate irritable bowel syndrome with frequent episodes of bowel 
disturbance with abdominal distress. 



The evidence shows that on VA examination in June 2006 the 
Veteran complained of loose bowel movements, three to four times 
per week.  She also complained of abdominal discomfort and gas 
two to three times per week.  The diagnosis was chronic diarrhea 
of unknown etiology.  The findings are indicative of moderate 
irritable bowel syndrome, which meet the criterion for a 10 
percent rating under Diagnostic Code 7913.  

The Veteran may be assigned an effective date for an increase in 
compensation either on the date of claim or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  The Veteran filed her claim on April 21, 2006, and 
the RO granted April 21, 2006 as the effective date for the 10 
percent rating.

Before April 21, 2006, there was no communication or action by 
the Veteran expressing intent to file a claim for increase under 
38 C.F.R. § 3.155, there is no VA outpatient record for treatment 
of irritable bowel syndrome, constituting an informal claim under 
38 C.F.R. § 3.157(b)(1), and no evidence of treatment for 
irritable bowel syndrome.  As there was no unadjudicated earlier 
claim for increase and as it is not factually ascertainable that 
the criterion for a 10 percent rating were met before April 21, 
2006, an effective date before April 21, 2006, is not 
established.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

For these reasons, the preponderance of the evidence is against 
the claim for an effective date before April 21, 2006, for a 10 
percent rating for service-connected irritable bowel syndrome, 
and the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).)


ORDER

An effective date before April 21, 2006, for a 10 percent rating 
for service-connected irritable bowel syndrome is denied.


REMAND

On the claim of service connection for a skin disability, the 
service treatment records show that in February 2001 the Veteran 
was treated for contact dermatitis.  After service, VA medical 
records in April 2006 and August 2006 provide an impression of 
atopic dermatitis and seborrheic dermatitis.  Under the duty to 
assist, a VA examination is necessary to determine whether the 
Veteran post-service skin disability is related to service.  

On the claim of service connection for headaches, including 
migraine, the service treatment records show the Veteran 
complained of headaches in January 2000, December 2000, July 
2002, September 2002, and October 2003.  In July 2002, the 
assessment was tension headaches.  After service, VA records show 
that in February 2007 the Veteran complained of frequent and 
severe headaches for three years, accompanied by photophobia and 
sensitivity to noise.  The assessment was cephalgia.  Under the 
duty to assist, a VA examination is necessary to determine 
whether the Veteran post-service headaches are related to 
service.  

Accordingly, the claims are REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
determine the whether it is at least as 
likely as not that any current skin condition 
is related to contact dermatitis after the 
Veteran used a thinner to remove paint in 
February 2001 in service.

In formulating the opinion, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility."  Rather, it means that 
the weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is medically sound to find in 
favor of causation as it is to find against 
causation.

The claims folder should be made available to 
the examiner for review in conjunction with 
the examination.  

2. Afford the Veteran a VA examination to 
determine 
whether it is at least as likely as not that 
any current headaches, including migraine, if 
found, are related to the Veteran's headaches 
in service in January 2000, December 2000, 
September 2002, and October 2003, which were 
associated with different causes, and tension 
headaches in July 2002. 

The examiner is asked to comment on whether 
the headaches in service were characteristic 
of migraine. 

In formulating the opinion, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility."  Rather, it means that 
the weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is medically sound to find in 
favor of causation as it is to find against 
causation.

The claims folder should be made available to 
the examiner for review in conjunction with 
the examination.  
   
3. After the development has been completed, 
adjudicate the claims.  If any benefit sought 
remains denied, furnish the Veteran and her 
representative a supplemental statement of 
the case and return the case to the Board.






The Veteran has right to submit additional evidence and argument 
on the matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


